DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 10/27/2020. 
Claims 1-65 have been canceled.
Claims 66-90 have been newly added. 
Claims 66-90 are pending and have been examined here. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 66-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 10,860,973. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 66-90 are generally taught by those of claims 1-50 of the ‘973 patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 66-67, 71-72, 76-79, and 89-90 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (U.S. Patent No. 9,256,852; hereinafter "Myllymaki") in view of Bastiaan (WIPO Publication Document No. WO2011/096813A1; hereinafter "Bastiaan").
As per claim 66, Myllymaki teaches:
A method for enhanced delivery management of an item being shipped using a mobile node-enabled logistics receptacle operative to temporarily maintain custody of the item within one of a plurality of storage area portions of the mobile node-enabled logistics receptacle, the method comprising:
Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 2 lines 1-26) Myllymaki teaches that the delivery vehicle may comprise a number of different computing elements (a tablet computer, laptop computer, etc.) each of which may comprise a node coupled to the logistics receptacle. (Myllymaki: col. 7 lines 1-32, Fig. 7; see also cols. 8-10 and Fig. 9 describing the various computing components which may comprise the autonomous courier platform)
identifying, by the mobile node-enabled logistics receptacle, an intended delivery location associated with the item that comprises a location of a delivery location node;
Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40)
detecting a current location of the mobile node-enabled logistics receptacle;
Myllymaki further teaches that the mobile delivery receptacle may comprise location circuitry. (Myllymaki: col. 3 lines 32-46) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked and therefore teaches that the vehicle may detect its current location. (Myllymaki: col. 3 lines 10-16, col. 7 lines 33-67, Fig. 8)
identifying, by the mobile node-enabled logistics receptacle based on the shipping information, the storage area portion that contains the item;
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item). (Myllymaki: col. 5 lines 50-63)
With respect to the following limitation:
and automatically and selectively releasing, by the mobile node-enabled logistics receptacle, the item from the identified storage area portion of the mobile node-enabled logistics receptacle based upon the detected current location of the mobile node-enabled logistics receptacle and the location of the delivery location node.
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16) Arguably, in teaching that the delivery vehicle must be at the location (which may be the location of the mobile device) and that the pin must be received, Myllymaki teaches that the item may be automatically and selectively released from the identified portion of the storage area based on the location of the vehicle and the location of the delivery location node. However, to be thorough, see the following paragraph regarding Bastiaan and how it more clearly teaches this element.
To the extent that Myllymaki does not explicitly teach that the node identifies an intended delivery location, detects the current location of the receptacle, and then compares the two to determine whether the receptacle is at the proper delivery location such that the delivery container can be unlocked if so, and not unlocked otherwise, Bastian teaches this element. Bastiaan teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as in the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) Bastiaan teaches combining the above elements with the teachings of Myllymaki for the benefit of preventing theft of items within containers, and preventing containers from being opened at the incorrect location. (Bastiaan: page 1 lines 3-7;lines 14-20) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bastiaan with the teachings of Myllymaki to achieve the aforementioned benefits.
As per claim 67, Myllymaki in view of Bastiaan teaches all of the limitations of claim 66, as outlined above, and further teaches:
wherein the delivery location node is disposed stationary relative to the location of the delivery location node.
 Myllymaki further teaches that the destination may comprise the recipient's office and therefore teaches that the delivery location may be disposed stationary relative to the location of the vehicle. (Myllymaki: col. 8 lines 23-28)
As per claim 71, Myllymaki in view of Bastiaan teaches all of the limitations of claim 66, as outlined above, and further teaches:
wherein the selectively releasing step further comprises: comparing, by the mobile node-enabled logistics receptacle, the detected current location of the mobile node-enabled logistics receptacle to the identified intended delivery location;
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16)  Bastiaan, as outlined above, teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as in the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists.
As per claim 72, Myllymaki in view of Bastiaan teaches all of the limitations of claim 71, as outlined above, and further teaches:
and releasing, by the mobile node-enabled logistics receptacle, the item from a storage area within the mobile node-enabled logistics receptacle based upon the comparison of the detected current location of the mobile node-enabled logistics receptacle to the identified intended delivery location.
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16)  Bastiaan, as outlined above, teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as in the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists.
As per claim 76, Myllymaki in view of Bastiaan teaches all of the limitations of claim 66, as outlined above, and further teaches:
wherein the selectively releasing step further comprises: determining, by the mobile node-enabled logistics receptacle, a proximity distance between the detected current location of the mobile node-enabled logistics receptacle and the identified intended delivery location;
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16) Bastiaan teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as being within a threshold distance of the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists.
and actuating, by the mobile node-enabled logistics receptacle, a lockable opening to a storage area on the mobile node-enabled logistics receptacle to release the item based upon the determined proximity distance.
Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16) Bastiaan teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as being within a threshold distance of the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists.
As per claim 77, Myllymaki in view of Bastiaan teaches all of the limitations of claim 66, as outlined above, and further teaches:
wherein the actuating step further automatically unlocking, by the mobile node-enabled logistics receptacle, the lockable opening to a storage area on the mobile node-enabled logistics receptacle to release the item when the determined proximity distance is less than a threshold proximity distance.
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16) Bastiaan teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as being within a threshold distance of the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists.
As per claim 78, Myllymaki in view of Bastiaan teaches all of the limitations of claim 77, as outlined above, and further teaches:
wherein the step of automatically unlocking further comprises identifying the one of the storage area portions that maintains the item;
Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16) Bastiaan teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as being within a threshold distance of the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists.
automatically, when the determined proximity distance is less than the threshold proximity distance, unlocking an access opening to the identified one of the storage area portions to provide delivery access to the item.
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16) Bastiaan teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as being within a threshold distance of the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists.
As per claim 79, Myllymaki in view of Bastiaan teaches all of the limitations of claim 78, as outlined above, and further teaches:
maintaining a locked state for other storage area portions not identified as the one of the storage area portions that maintains the item.
 Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16) In teaching that the proper box is unlocked, Myllymaki teaches that the remaining compartments may be maintained in the locked state.
As per claim 89, Myllymaki in view of Bastiaan teaches all of the limitations of claim 66, as outlined above, and further teaches:
wherein the step of selectively releasing the item further comprises selectively articulating a lockable element on the mobile node-enabled logistics receptacle to cause the item to separate from the mobile node-enabled logistics receptacle.
 Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16) In teaching that a compartment may be unlocked, Myllymaki teaches the selective actuation of a lockable element "to cause the item to separate from the mobile node-enabled logistics receptacle."
As per claim 90, Myllymaki in view of Bastiaan teaches all of the limitations of claim 89, as outlined above, and further teaches:
wherein the lockable element comprises at least one from the group consisting of one or more doors supporting the item while in a closed state but allowing the item to transfer from the mobile node-enabled receptacle in an open state, and one or more articulating grips holding the item in a secure configuration in the closed state but releasing the item from the secure configuration in the open state.
 Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16, col. 8 lines 6-15, Fig. 6) In teaching that a compartment may be unlocked, Myllymaki teaches that the lockable element may comprise a door supporting the item (keeping the item within the container) in the locked state.
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Bastiaan further in view of Mundy et al. (U.S. PG Pub. No. 20050154685; hereinafter "Mundy").
As per claim 68, Myllymaki in view of Bastiaan teaches all of the limitations of claim 66, as outlined above. With respect to the following limitation:
wherein the delivery location node comprises a facility master node associated with a facility mail room.
 Myllymaki further teaches that the destination may comprise the recipient's office and therefore strongly suggests that the delivery location node may comprise a facility master node associated with a facility mail room. (Myllymaki: col. 8 lines 23-28)
To the extent that Myllymaki does not explicitly teach that the deliver location may comprise a facility master node associated with a facility mail room, Mundy teaches this element. Mundy teaches that an item may be delivered to a delivery location 300 which may comprise a delivery location mail room 320 which may comprise a delivery mail room computer 330. (Mundy: paragraphs [0028, 36-38], Fig. 1) It can be seen that each element is taught by either Myllymaki in view of Bastiaan, or by Mundy. Modifying the delivery location such that it comprises a mail room master node does not affect the normal functioning of the elements of the claim which are taught by Myllymaki in view of Bastiaan. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Mundy with the teachings of Myllymaki in view of Bastiaan, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claims 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Bastiaan further in view of Blanchard et.al. (U.S. PG Pub. No. 20160224929; hereinafter "Blanchard").
As per claim 69, Myllymaki in view of Bastiaan teaches all of the limitations of claim 66, as outlined above, but does not appear to explicitly teach:
establishing a secure connection to the node associated with the item.
 Blanchard, however, teaches that a shipping container may receive encrypted communications from one or more nodes on one or more shipping items, wherein the communication comprises an intended delivery location for the one or more items. (Blanchard: paragraphs [0031, 57, 74, 76], Figs. 2, 3) Blanchard teaches combining the above elements with the teachings of Myllymaki in view of Bastiaan for the benefit of providing a secure and efficient way to track items using electronic tags and a mesh network and to verify cargo without opening a shipping container. (Blanchard: paragraph [0002]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blanchard with the teachings of Myllymaki in view of Bastiaan to achieve the aforementioned benefits.
As per claim 70, Myllymaki in view of Bastiaan further in view of Blanchard teaches all of the limitations of claim 69, as outlined above, and further teaches:
wherein the secure connection comprises an encrypted exchange of the shipping information.
 As outlined above, Blanchard teaches that a shipping container may wirelessly receive encrypted communications from one or more nodes on one or more shipping items, wherein the communication comprises an intended delivery location for the one or more items. (Blanchard: paragraphs [0031, 57, 74, 76], Figs. 2, 3) The motivation to combine Blanchard persists.
Claims 73, 80, 82, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Bastiaan further in view of Ghazarian (U.S. PG Pub. No. 20030179073; hereinafter "Ghazarian").
As per claim 73, Myllymaki in view of Bastiaan teaches all of the limitations of claim 66, as outlined above. With respect to the following limitation:
wherein the selectively releasing step further comprises: establishing a validation connection with the delivery location node to authorize releasing the item;
 Myllymaki further teaches that the use of an NFC connection between the delivery location node and the vehicle may be used to authorize release of the item. (Myllymaki: col. 3 lines 5-16, col. 6 lines 56-57)
To be thorough, and to the extent that Myllymaki does not explicitly teach a "validation connection," Ghazarian teaches this element. Ghazarian teaches that a validation connection may be made between a PDA at the delivery location (a node associated with the intended delivery location) and a transport container, wherein the connection is used to authorize the unlocking of the container and the release of the items therein. (Ghazarian: paragraphs [0017, 37, 38]) Ghazarian teaches combining the above elements with the teachings of Myllymaki in view of Bastiaan for the benefit of prohibiting unauthorized utilization of a protected devise. (Ghazarian: paragraph [0014]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ghazarian with the teachings of Myllymaki in view of Bastiaan to achieve the aforementioned benefits.
Myllymaki in view of Bastiaan further in view of Ghazarian further teaches:
and releasing, by the mobile node-enabled logistics receptacle, the item from within the mobile node-enabled logistics receptacle based upon the detected current location of the mobile node-enabled logistics receptacle and the location of the delivery location node and after establishing the validation connection.
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16)  Bastiaan, as outlined above, teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as in the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists. Ghazarian, as outlined above, teaches that a validation connection may be made between a PDA at the delivery location (a node associated with the intended delivery location) and a transport container, wherein the connection is used to authorize the unlocking of the container and the release of the items therein. (Ghazarian: paragraphs [0017, 37, 38]) The motivation to combine Ghazarian persists.
As per claim 80, Myllymaki in view of Bastiaan teaches all of the limitations of claim 66, as outlined above. With respect to the following limitation:
receiving, by the mobile node-enabled logistics receptacle, a delivery location signal broadcast from the delivery location node;
 Myllymaki further teaches that the use of an NFC connection between the delivery location node and the vehicle may be used to authorize release of the item. (Myllymaki: col. 3 lines 5-16, col. 6 lines 56-57)
To be thorough, and to the extent that Myllymaki does not explicitly teach a "delivery location signal," Ghazarian teaches this element. Ghazarian teaches that a validation connection may be made between a PDA at the delivery location (a node associated with the intended delivery location) and a transport container, wherein the connection is used to authorize the unlocking of the container and the release of the items therein. (Ghazarian: paragraphs [0017, 37, 38]) Ghazarian teaches combining the above elements with the teachings of Myllymaki in view of Bastiaan for the benefit of prohibiting unauthorized utilization of a protected devise. (Ghazarian: paragraph [0014]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ghazarian with the teachings of Myllymaki in view of Bastiaan to achieve the aforementioned benefits.
Myllymaki in view of Bastiaan further in view of Ghazarian further teaches:
and wherein the selectively releasing step comprises automatically unlocking, by the mobile node-enabled logistics receptacle, an opening to the one of the storage area portions maintaining the item after receiving the delivery location signal.
  Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16)  Bastiaan, as outlined above, teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as in the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists. Ghazarian, as outlined above, teaches that a validation connection may be made between a PDA at the delivery location (a node associated with the intended delivery location) and a transport container, wherein the connection is used to authorize the unlocking of the container and the release of the items therein. (Ghazarian: paragraphs [0017, 37, 38]) The motivation to combine Ghazarian persists.
As per claim 82, Myllymaki in view of Bastiaan further in view of Ghazarian teaches all of the limitations of claim 80, as outlined above, and further teaches:
maintaining a locked state for other storage area portions not identified as the one of the storage area portions that maintains the item.
 Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16) In teaching that the proper box is unlocked, Myllymaki teaches that the remaining compartments may be maintained in the locked state.
 As per claim 84, Myllymaki in view of Bastiaan teaches all of the limitations of claim 66, as outlined above. With respect to the following limitation:
wherein the selectively releasing step further comprises: establishing, by the mobile node-enabled logistics receptacle, a validation connection with the delivery location node to authorize releasing the item;
 Myllymaki further teaches that the use of an NFC connection between the delivery location node and the vehicle may be used to authorize release of the item. (Myllymaki: col. 3 lines 5-16, col. 6 lines 56-57)
To be thorough, and to the extent that Myllymaki does not explicitly teach a "validation connection," Ghazarian teaches this element. Ghazarian teaches that a validation connection may be made between a PDA at the delivery location (a node associated with the intended delivery location) and a transport container, wherein the connection is used to authorize the unlocking of the container and the release of the items therein. (Ghazarian: paragraphs [0017, 37, 38]) Ghazarian teaches combining the above elements with the teachings of Myllymaki in view of Bastiaan for the benefit of prohibiting unauthorized utilization of a protected devise. (Ghazarian: paragraph [0014]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ghazarian with the teachings of Myllymaki in view of Bastiaan to achieve the aforementioned benefits.
Myllymaki in view of Bastiaan further in view of Ghazarian further teaches:
and releasing, by the mobile node-enabled logistics receptacle, the item from within the mobile node-enabled logistics receptacle based upon the detected current location of the mobile node-enabled logistics receptacle and the location of the delivery location node and after successfully establishing the validation connection.
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16)  Bastiaan, as outlined above, teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as in the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists. Ghazarian, as outlined above, teaches that a validation connection may be made between a PDA at the delivery location (a node associated with the intended delivery location) and a transport container, wherein the connection is used to authorize the unlocking of the container and the release of the items therein. (Ghazarian: paragraphs [0017, 37, 38]) The motivation to combine Ghazarian persists.
Claims 74-75, 81, and 85-88 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Bastiaan further in view of Ghazarian and further in view of Donlan et. al. (U.S. PG Pub. No. 20120235791; hereinafter "Donlan").
As per claim 74, Myllymaki in view of Bastiaan further in view of Ghazarian teaches all of the limitations of claim 73, as outlined above. With respect to the following limitation:
wherein the step of establishing the validation connection further comprises establishing a secure validation connection with the delivery location node.
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16)  Bastiaan, as outlined above, teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as in the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists. Ghazarian, as outlined above, teaches that a validation connection may be made between a PDA at the delivery location (a node associated with the intended delivery location) and a transport container, wherein the connection is used to authorize the unlocking of the container and the release of the items therein. (Ghazarian: paragraphs [0017, 37, 38]) The motivation to combine Ghazarian persists. Myllymaki in view of Bastiaan further in view of Ghazarian, however, does not appear to explicitly teach a "secure" validation connection.
Donlan, however, teaches that a monitoring device associated with a shipping container may establish a pre-authorized secure encrypted connection with a PDA 120 at a shipping location. (Donlan: paragraph [0042], Fig. 1A) Donlan teaches combining the above elements with the teachings of Myllymaki in view of Bastiaan further in view of Ghazarian for the benefit of only allowing authorized devices and/or individuals to download information from the device associated with the shipping container. (Donlan: paragraph [0042]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Donlan with the teachings of Myllymaki in view of Bastiaan further in view of Ghazarian to achieve the aforementioned benefits.
As per claim 75, Myllymaki in view of Bastiaan further in view of Ghazarian teaches all of the limitations of claim 73, as outlined above. With respect to the following limitation:
wherein the validation connection comprises at least one of a prompted connection with the delivery location node and a preauthorized connection between the mobile node-enabled logistics receptacle and the delivery location node.
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16)  Bastiaan, as outlined above, teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as in the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists. Ghazarian, as outlined above, teaches that a validation connection may be made between a PDA at the delivery location (a node associated with the intended delivery location) and a transport container, wherein the connection is used to authorize the unlocking of the container and the release of the items therein. (Ghazarian: paragraphs [0017, 37, 38]) The motivation to combine Ghazarian persists. Myllymaki in view of Bastiaan further in view of Ghazarian, however, does not appear to explicitly teach a prompted or pre-authorized connection.
Donlan, however, teaches that a monitoring device associated with a shipping container may establish a pre-authorized secure encrypted connection with a PDA 120 at a shipping location. (Donlan: paragraph [0042], Fig. 1A) Donlan teaches combining the above elements with the teachings of Myllymaki in view of Bastiaan further in view of Ghazarian for the benefit of only allowing authorized devices and/or individuals to download information from the device associated with the shipping container. (Donlan: paragraph [0042]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Donlan with the teachings of Myllymaki in view of Bastiaan further in view of Ghazarian to achieve the aforementioned benefits.
As per claim 81, Myllymaki in view of Bastiaan further in view of Ghazarian teaches all of the limitations of claim 80, as outlined above. With respect to the following limitation:
establishing a secure connection to the delivery location node.
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16)  Bastiaan, as outlined above, teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as in the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists. Ghazarian, as outlined above, teaches that a validation connection may be made between a PDA at the delivery location (a node associated with the intended delivery location) and a transport container, wherein the connection is used to authorize the unlocking of the container and the release of the items therein. (Ghazarian: paragraphs [0017, 37, 38]) The motivation to combine Ghazarian persists. Myllymaki in view of Bastiaan further in view of Ghazarian, however, does not appear to explicitly teach a prompted or pre-authorized connection.
Donlan, however, teaches that a monitoring device associated with a shipping container may establish a pre-authorized secure encrypted connection with a PDA 120 at a shipping location. (Donlan: paragraph [0042], Fig. 1A) Donlan teaches combining the above elements with the teachings of Myllymaki in view of Bastiaan further in view of Ghazarian for the benefit of only allowing authorized devices and/or individuals to download information from the device associated with the shipping container. (Donlan: paragraph [0042]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Donlan with the teachings of Myllymaki in view of Bastiaan further in view of Ghazarian to achieve the aforementioned benefits.
As per claim 85, Myllymaki in view of Bastiaan further in view of Ghazarian teaches all of the limitations of claim 84, as outlined above. With respect to the following limitation:
wherein the validation connection further comprises a secure validation connection with the delivery location node.
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16)  Bastiaan, as outlined above, teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as in the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists. Ghazarian, as outlined above, teaches that a validation connection may be made between a PDA at the delivery location (a node associated with the intended delivery location) and a transport container, wherein the connection is used to authorize the unlocking of the container and the release of the items therein. (Ghazarian: paragraphs [0017, 37, 38]) The motivation to combine Ghazarian persists. Myllymaki in view of Bastiaan further in view of Ghazarian, however, does not appear to explicitly teach a "secure" validation connection.
Donlan, however, teaches that a monitoring device associated with a shipping container may establish a pre-authorized secure encrypted connection with a PDA 120 at a shipping location. (Donlan: paragraph [0042], Fig. 1A) Donlan teaches combining the above elements with the teachings of Myllymaki in view of Bastiaan further in view of Ghazarian for the benefit of only allowing authorized devices and/or individuals to download information from the device associated with the shipping container. (Donlan: paragraph [0042]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Donlan with the teachings of Myllymaki in view of Bastiaan further in view of Ghazarian to achieve the aforementioned benefits.
As per claim 86, Myllymaki in view of Bastiaan further in view of Ghazarian teaches all of the limitations of claim 84, as outlined above. With respect to the following limitation:
wherein the establishing step further comprises establishing an active prompted connection between the mobile node-enabled logistics receptacle and the delivery location node to receive a prompted authorization release acknowledgement from the delivery location node in order to authorize releasing the item. 
 As outlined above, Ghazarian, teaches that a validation connection may be made between a PDA at the delivery location (a node associated with the intended delivery location) and a transport container, wherein the connection is used to authorize the unlocking of the container and the release of the items therein, and the recipient of the item may press a button that sends a release acknowledgement to the container and causes the container to open after the connection has been established and the location has been verified. (Ghazarian: paragraphs [0017, 37, 38]) The motivation to combine Ghazarian persists.
To the extent that Myllymaki in view of Bastiaan further in view of Ghazarian does not explicitly teach that the connection is an active prompted connection, Donlan teaches this  element. Donlan teaches that a monitoring device associated with a shipping container may establish an active prompted secure encrypted connection with a PDA 120 at a shipping location. (Donlan: paragraph [0042], Fig. 1A) Donlan teaches combining the above elements with the teachings of Myllymaki in view of Bastiaan further in view of Ghazarian for the benefit of only allowing authorized devices and/or individuals to download information from the device associated with the shipping container. (Donlan: paragraph [0042]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Donlan with the teachings of Myllymaki in view of Bastiaan further in view of Ghazarian to achieve the aforementioned benefits.
As per claim 87, Myllymaki in view of Bastiaan further in view of Ghazarian teaches all of the limitations of claim 84, as outlined above. With respect to the following limitation:
wherein the establishing step further comprises establishing a preauthorized connection between the mobile node-enabled logistics receptacle and the delivery location node to automatically authorize releasing the item.
 As outlined above, Ghazarian, however, teaches that a validation connection may be made between a PDA at the delivery location (a node associated with the intended delivery location) and a transport container, wherein the connection is used to authorize the unlocking of the container and the release of the items therein. (Ghazarian: paragraphs [0017, 37, 38]) The motivation to combine Ghazarian persists. Myllymaki in view of Bastiaan further in view of Ghazarian, however, does not appear to teach that the connection between the PDA and the shipping container is a preauthorized connection.
Donlan, however, teaches that a monitoring device associated with a shipping container may establish a pre-authorized secure encrypted connection with a PDA 120 at a shipping location. (Donlan: paragraph [0042], Fig. 1A) Donlan teaches combining the above elements with the teachings of Myllymaki in view of Bastiaan further in view of Ghazarian for the benefit of only allowing authorized devices and/or individuals to download information from the device associated with the shipping container. (Donlan: paragraph [0042]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Donlan with the teachings of Myllymaki in view of Bastiaan further in view of Ghazarian to achieve the aforementioned benefits.
As per claim 88, Myllymaki in view of Bastiaan further in view of Ghazarian and further in view of Donlan teaches all of the limitations of claim 87, as outlined above, and further teaches:
wherein establishing the preauthorized connection further comprises establishing the preauthorized connection between the mobile node-enabled logistics receptacle and the delivery location node to automatically authorize releasing the item based upon a previously authorized release validation condition that occurs automatically when the mobile node-enabled logistics receptacle detects a signal broadcast as an advertising signal from the delivery location node.
 Myllymaki teaches a mobile node-enabled logistics receptacle in the form of an autonomous delivery vehicle which houses a number of separate compartments, each of which may house items for delivery, and may be unlocked upon the vehicle reaching the delivery location. (Myllymaki: abstract, Figs. 1, 5; col. 3 lines 32-67; col. 4 lines 1-27) Myllymaki further teaches that the autonomous vehicle may use received destination information to drive to the delivery location where the one or more compartments may be unlocked. (Myllymaki: col. 7 lines 33-67, Fig. 8) Myllymaki further teaches that the delivery location may comprise the location of a delivery location node (a mobile communication device). (Myllymaki: col. 8 lines 29-40) Myllymaki further teaches that when the vehicle arrives, the user may enter a PIN (shipping information) and the proper compartment may be unlocked an opened so that the user may access their package (selective release of the item) when the vehicle receives the PIN or access information at the destination. (Myllymaki: col. 2 lines 16-26,  col. 5 lines 50-63, col. 6 lines 1-16)  Bastiaan, as outlined above, teaches a logistics receptacle which detects its current position, compares it to the intended delivery location, and unlocks the container if the container is detected as in the proper delivery location based upon the comparison. (Bastiaan: page 1 lines 21-29; page 2 lines 8-12) The motivation to combine Bastiaan persists. As outlined above, Ghazarian teaches that the unlocking of the container may be based upon the location of the mobile user access device received from the mobile user access device (a previously authorized release validation condition) after successfully establishing a connection therewith. (Ghazarian: paragraphs [0017, 37, 38]) The motivation to combine Ghazarian persists.
Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Bastiaan further in view of Lambright et. al. (U.S. PG Pub. No. 20040246130; hereinafter "Lambright").
As per claim 83, Myllymaki in view of Bastiaan teaches all of the limitations of claim 66, as outlined above, but does not appear to explicitly teach:
generating an alert related to releasing the item from the mobile node-enabled logistics receptacle.
 Lambright, however, teaches that a state device 220 on a delivery container may generate an alert when the container is detected to be opened. (Lambright: paragraph [0033]) Lambright teaches combining the above elements with the teachings of Myllymaki in view of Bastiaan for the benefit of providing a decentralized state system comprising containers to automatically provide continuous and uniform monitoring of container states and for the benefit of intelligently responding to events occurring in a blind spot of a system. (Lambright: paragraphs [0009, 10]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lambright with the teachings of Myllymaki in view of Bastiaan to achieve the aforementioned benefits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMETT K. WALSH/Primary Examiner, Art Unit 3628